{¶ 26} I write separately simply to note my disquiet regarding the poor quality of the video recording of Ms. Halter's performance on the field sobriety tests. The arresting officer performed the HGN test off camera; in having Ms. Halter perform the one leg stand test, she is placed in such a way that it is difficult to observe whether the failings alleged by the officer occurred. I am sure it was merely an oversight by a conscientious public servant, but one must wonder why an officer would remove someone from the view of the camera when this is clearly the best evidence of a defendant's guilt or innocence. "A picture paints a thousand words:" a video recording device can assist the state in obtaining a conviction, assist a defendant in either acknowledging his or her guilt — or demonstrate a defendant's innocence.
 {¶ 27} It appears from the video, the time elapsed between when Ms. Halter and the arresting officer went off camera during the performance of the HGN test, and when they returned, is very short — fifty-six seconds. There are cases which would reject the results of the test on this basis. See, e.g., State v. Bailey, 3d Dist. No. 8-07-02,2008-Ohio-2254, at ¶ 8, 27. However, defense counsel was unable to elicit a direct answer from the arresting officer regarding the time required to properly administer the HGN test. Combining this with the officer's own admission that Ms. Halter did fairly well on the one leg stand test leads me to question whether the field sobriety tests were actually *Page 10 
performed in a correct manner and if the results actually gave the officer cause to arrest Ms. Halter.
 {¶ 28} If the HGN test had been performed on camera, and Ms. Halter had been positioned in such a fashion as to allow us to actually review her performance on the one leg stand test, we would be able to determine whether the officer conducted the field sobriety tests correctly. This is one of the reasons police cruisers are equipped with video or DVD recording devices.
 {¶ 29} I concur, separately from the majority. *Page 1